Case 7:18-mj-02339 Document 1 Filed in TXSD on 11/11/18 Page 1 of 1

United States Courts
Southern District of Texas
.e\<) 9\ (Rcv s'ol) <'.n'mmar ,' ' ‘ F|LED

November 11, 2018
David J. Brad|ey, Clerk of Court

 

United States District Court

souTHERN _ DISTRICT orr TEXAS
'McALLEN oIvIsroN

 

uNiTF,n s'rA'rEs or AMERicA
V- CRIMINAL COMPLAINT

Eli Penaflor-Gonza|ez
Case Number: M-18-2339-M

|AE YOB! 1980
N| EX|CO
(l\':une and Addrcss oft)cfcndant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best ofmy
knowledge and belief On or about - November 9, 2018 in Hldalqo COLmt'y, irl

the Southern District of Texas
( 'l`rack Stalz/lo/y /,¢mguage of Offense)

being then and there an alien who had previously been deported from the United States to lV|exico in pursuance oflaw, and thereafter
was found near Sullivan City, Texns, within the Southern District of’l`exas, the Attorney Genera| of the United Statcs and/or the
Secretary of llomeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Tit|e 8 United States Codc, Sect'ron(s) ` 1326 (Felony)

l further state that l am a(n) Senior l’atrol Agent and that this complaint is based on the
following facts:

 

Eli Penat`lor-Gonzalcz was encountered by Border Patrol Agen ts near Sullivan City, ’l`exas on November 9, 2018. The investigating
Agent established that the Defendant was an undocumented alien and requested reeord cheeks. The Defendant claims to have illegally
entered the United Statcs on November 8, 2018 near Hidalgo, ’l`exas. Reeord checks revealed the l)efcndant was formally
l)eported/Excluded from the United States on May 30, 2018, through Brownsville, Tcxas. Prior to Deportation/Exclusion the
Defcndant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Seeretary
of Homeland Secu rity. On May 29, 20l8 the De fendant was convicted of Evading Arrest/Detention with a vehicle and was sentenced to
sixty two (()2) days confinement

l declare under penalty of perjury that the statements in this complaint are true and correct. Executed on November 11, 2018.

Continued on the attached sheet and made a part ot`this complaint: EVes No

Submitted by reliable electronic means, sworn to and attested to telephonica|ly per
Fed. R. Cr. P. 4.1, and probable cause found on:

 

 

 

/S/ Mickel Gonzalez
Sworn to before me and subscribed in my presence, t signature of complainant
November 11@018 lv\ickel Gonzal /; Senior Patrol Agent

Scott J. Hacker , U.S. Nlagistrate Judge 1
Name and Title of Judicial Offioer Si t e of Judicial Officer

 

 

 

